Citation Nr: 9903748	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-20 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Was the RO justified in reducing the 40 percent rating 
assigned for lumbosacral strain?

2.  Was the RO justified in reducing the 30 percent rating 
assigned for cervical strain?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
July 1979. 

The issues on appeal arise from a February 1997 rating 
action, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, decreased the 
disability evaluation for the veteran's service-connected 
lumbosacral strain from 40 percent to 30 percent and 
decreased the disability evaluation for the veteran's 
service-connected cervical strain from 30 percent to 20 
percent.  The veteran perfected his appeal concerning both 
rating decreases.  

On October 20, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board of Veterans' Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1998).

Prior to his Travel Board hearing, the veteran indicated that 
he wanted to raise a claim concerning service connection for 
intervertebral disc syndrome.  The Board notes in passing 
that by a September 1998 rating decision, the RO evaluated 
the veteran's service-connected lumbosacral strain under 
Diagnostic Code 5293, which applies to intervertebral disc 
syndrome.  The RO should clarify in a rating action whether 
the intervertebral disc syndrome is being recognized as part 
and parcel of the service connected disability.  If not, 
entitlement to service connection for this disability should 
be addressed formally.  



FINDINGS OF FACT
 
1.  In February 1997, the RO reduced the 40 percent rating in 
effect for lumbosacral strain to 30 percent, effective May 
1997.

2.  In February 1997, the RO reduced the 30 percent rating in 
effect for cervical strain to 20 percent, effective May 1997.

3.  In reducing the disability ratings for lumbosacral and 
cervical strain, the RO did not consider all applicable 
rating criteria.



CONCLUSIONS OF LAW

1.  Restoration of the 40 percent evaluation previously 
assigned for lumbosacral strain is warranted, subject to the 
applicable criteria governing the payment of veteran's 
benefits.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.344, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5293, 5295 (1998).

2.  Restoration of the 30 percent evaluation previously 
assigned for cervical strain is warranted, subject to the 
applicable criteria governing the payment of monetary 
benefits.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.344, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5290 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Factual Background
 
Based on the evidence in the claims file, including the 
veteran's service medical records, by an August 1985 rating 
decision, the RO, in pertinent part, granted service 
connection for residuals of musculofascial of the lower back 
and assigned a 20 percent rating effective from September 
1983.  By the same rating decision, the RO also granted 
service connection for musculofascial injury of the lower 
cervical and upper thoracic spine, and assigned a 10 percent 
rating effective from September 1983.  

In the course of the following 10 years, the veteran's 
service-connected disabilities were evaluated by the RO 
several times, and the ratings assigned were alternatively 
raised and lowered.  

The veteran underwent an examination for VA purposes in June 
1994.  He complained of recurrent neck and low back pain with 
no radiation down the arms or legs.  Upon examination, the 
veteran was able to ambulate on toes, heels and heel-to-toes 
with difficulty.  The veteran was also able to accomplish a 
deep knee bend with difficulty.  There was no weakness and 
strength was rated 5/5.  No limitation of movements of the 
cervical spine was noted.  Limitation of movements of the 
lumbosacral spine were as follows: flexion to 35 degrees, 
extension to 0 degrees, lateral bending to 15 degrees and 
rotation to 20 degrees.  There was slight paravertebral 
muscle spasm.  There was no tenderness of the lumbosacral 
spine and no tenderness of sciatic notches.  Deep tendon 
reflexes were bilaterally decreased and rated 1+.  There were 
no pathologic reflexes and coordination was within normal 
limits.  X-rays of the lumbar spine showed no abnormality, 
while an X-ray of the cervical spine showed slight 
degenerative joint disease at C5-C6.  

By a July 1994 rating decision, the RO confirmed a 40 percent 
rating for the veteran's low back disability, and also 
confirmed the 30 percent rating for the cervical spine 
disability.

In August 1996, the veteran underwent another spine 
examination for VA purposes.  It was noted that he had a 
normal carriage with slight prominence of the C5 region.  
There was no spinous tenderness nor paraspinal muscle spasm 
noted.  The veteran had no crepitus on moving his neck 
passively through a range of motion.  Range of motion was 50 
degrees of extension.  He could touch his chin to his chest.  
There were 85 degrees of lateral rotation and 20 degrees of 
tilt.  The veteran's reflexes were trace at the biceps, 
triceps and brachioradialis region.  Muscle strength testing 
in the upper extremity tested at 5/5 and sensation was 
intact.  

With respect to his lumbar spine, the veteran had a normal 
lumbar lordosis.  There was no sacroiliac or ischial notch 
tenderness.  The veteran had no spinous tenderness nor 
paraspinal muscle spasm.  Sensation was intact in the lower 
extremities.  On muscle strength testing, the veteran tested 
at 5/5.  On straight leg rasing, the veteran could go to 80 
degrees and at that point felt a "pulling" sensation in his 
back.  There was no radiculopathy.  Reflexes were trace with 
augmentation at the patellar and Achilles region.  On range 
of motion testing, the veteran could only flex to 45 degrees 
because of discomfort.  He had 10 degrees of extension, 30 
degrees of lateral tilt and 30 degrees of truncal rotation in 
each direction.  The veteran's thoracic spine appeared normal 
and there was no exaggerated kyphosis.  X-rays of the 
cervical spine revealed slight degenerative changes at C5-6 
and X-rays of the lumbar spine were normal.  

In September 1996, a rating decision was issued under which 
it was proposed to reduce the rating for the veteran's 
lumbosacral strain, residuals of injury, from 40 percent to 
20 percent.  By the same rating decision, the RO proposed to 
reduce the rating for the veteran's residuals of injury to 
cervical spine from 30 percent to 10 percent.  The RO 
reasoned that the August 1996 VA examination had shown 
improvement in both service-connected disabilities. 

In a September 1996 letter, the RO advised the veteran that 
he had 60 days to submit evidence to show that the reductions 
should not have been made. 

The veteran testified before a local hearing officer in 
January 1997.  The veteran said that prior to his August 1996 
examination for VA purposes, he had noticed no change in the 
symptoms of his cervical spine and low back disabilities, and 
that he continued to have lower back pain and pain in his 
neck and upper back.  He had chronic pain daily, for which he 
took over-the-counter medications.  The veteran also reported 
having attacks of severe pain, when his back would become 
"crooked."  The veteran had been working as a car salesman 
for the prior ten months.  In his prior career as a design 
engineer, the veteran estimated that he lost a total of one 
month out of each year due to his service-connected 
disabilities.  This caused problems with some employers.  The 
veteran stated that he visited a chiropractor twice a week 
for treatment.  The veteran described one episode of flare-up 
in his lumbar spine in which it felt as if he had pinched a 
nerve.  The pain lingered on for several weeks, despite 
chiropractic treatment.

The veteran reported that he constantly felt pain in his 
cervical area.  This would involve pain and headaches over 
the right eye, the right side of his face, the base of his 
neck and on the back of his shoulder going straight to the 
vertebrae.  Sometimes he would feel it going right across the 
base of his spine, on the last few vertebrae on the base of 
his neck.  The veteran also reported numbness on his right 
thigh and across both hips.  When he had pain in his lower 
back, the veteran was forced to sit in a certain position, 
which would eventually cause numbness of the right leg.  The 
numbness was gradual and did not cause him to fall.  This 
would occur approximately once a month.  

The veteran testified that at the time of the hearing, he was 
experiencing a mild discomfort in the lower and upper back.  
The chiropractor apparently had told the veteran that his 
problem was permanent and would slowly worsen.  The veteran 
testified that his condition made it tough to work throughout 
the day.  He worked 54 hours per week, and the veteran 
disliked this number of hours "immensely."  He said that 
there were plenty of times that he should not have gone to 
work, and that his co-workers could see the pain in his face.  
He had pain in both the cervical and lumbar areas on a daily 
basis.  

The veteran testified that his ability to keep his house and 
pet dog clean were diminished, as was his ability to take 
long walks.  If the veteran walked four to five miles, he 
would feel sharp pains and would have to stop and stretch.  
The veteran did not wear a cervical collar, though he wore a 
lumbar support device every time he threw out his back.  The 
veteran tried to avoid lifting anything, including packages.  
The veteran indicated that his employer was not aware of the 
severity of his back condition.  Finally, the veteran stated 
that his back would tighten up in the evenings, and he would 
have to turn and change position after feeling a sharp pain 
cross his lower hip.  This would interfere with the veteran's 
sleep every night. 

At the time of his hearing, the veteran submitted a letter 
from his chiropractor, Debora M. Petrucci, D.C.  In her 
letter, Dr. Petrucci described an examination of the veteran 
conducted in November 1996.  The veteran's complaints were 
that of headaches occurring sporadically during the course of 
every day.  The pain was predominantly on the right side of 
the head.  The pain started at the back of the skull and ran 
toward the front below the right eye.  The veteran complained 
of neck pain on the right side that radiated to the right arm 
and under the scapula.  He stated that when he was in a 
sitting position for prolonged periods of time he had 
numbness of the right arm.  The veteran further complained of 
severe low back pain on both sides, however, more 
predominantly on the right.  He had sciatic radiation to the 
right leg and numbness of the right thigh.  He presented with 
a slight antalgic lean to the left.  

Palpation of the spine elicited pain at C5-C6, T3-T5, L3-L4, 
L4-L5 and L5-S1 vertebral levels.  Paravertebral muscle 
tonicity revealed spasm of the right cervical area, with 
tenderness of the right occipital fibers.  There was spasm of 
the thoracic paravertebral musculature and spasm of the upper 
trapezius on the right.  There was tenderness of the right 
rhomboid and teres musculature.  Lumbar paravertebral muscle 
tonicity revealed bilateral spasm.  

Sitting cervical range of motion revealed flexion of 40/45 
with pain, extension of 10/45 with pain, left rotation of 
70/80, right rotation of 65/80 with pain, left lateral 
flexion of 20/45 and right lateral flexion of 20/45 with 
pain.  Standing lumbar range of motion revealed flexion of 
50/90 with pain, extension of 10/30 with pain, left rotation 
of 20/30 with pain, right rotation of 20/30 with pain, left 
lateral flexion of 20/30 with pain and right lateral flexion 
of 15/30 with pain.  

Dr. Petrucci also referenced cervical and lumbar X-rays from 
1994 which apparently revealed L1-L2 and L5 rotational 
malposition, pelvic rotation with high ilium on the right.  
Sacral base angle was 22 degrees.  Cervical and lumbar X-rays 
taken in 1996 apparently revealed a L2 and L5 rotational 
malposition and loss of disc height at L5-S1.  There was a 
decrease in the sacral base angle to 20 degree which was 
indicative of hypolordosis.  There were mild osteoarthritic 
changes at C4 and cervical lordosis was well-maintained.  An 
MRI apparently revealed mild L4-L5 as well as moderate L5-S1 
degenerative intervertebral height and signal loss.  There 
was also mild broad base left paramedian L4-L5 disc 
herniation and punctate right paramedian L5-S1 disc 
herniation.

Dr. Petrucci's letter also includes the summary of another 
examination, this one conducted in January 1997.  At that 
time, the veteran's complaints were of neck discomfort on the 
right, upper back pain on the right and low back pain at the 
midline and to the right.  At this time, there was minor leg 
pain as well.  The veteran stated that he experienced times 
where his level of pain and discomfort was not as severe as 
others.  He stated that if he overexerted himself, if he 
lifted anything heavy, or if he made any false movement, he 
would aggravate his condition, which was also aggravated by 
cold weather.  He stated that when his condition was 
aggravated, he experienced spasms of the neck and low back 
musculature and had problems moving his neck and low back.  
The veteran further stated that he had noticed some 
improvements with his headaches.  The headaches had been 
reduced to once or twice per week.

Palpation of the spine elicited pain at C5-C6, T3-T4, T4-T5, 
L4-L5 and L5-S1 vertebral levels.  Paravertebral muscle 
tonicity revealed tenderness on palpation at the C5-C6 level.  
There were multiple tender trigger points of the upper 
trapezius and musculature surrounding the scapula on the 
right.  There was tenderness on the right lumbar musculature.  
Sitting cervical range of motion revealed flexion of 45/45, 
extension of 40/45 with discomfort at the end of range of 
motion, left rotation of 80/80, right rotation of 75/80 with 
discomfort at the end of range of motion, left lateral 
flexion of 30/45 and right lateral flexion of 25/45 with 
discomfort at the end of range of motion.  Standing lumbar 
range of motion revealed flexion of 90/90 with discomfort at 
the end of range of motion, extension of 20/30 with 
discomfort at the end of range of motion, left rotation of 
20/30 with discomfort, right rotation of 25/30, left lateral 
flexion of 20/30 and right lateral flexion of 25/30 with 
discomfort.

Dr. Petrucci concluded her letter by stating that the veteran 
continued to show considerable limitations of his neck and 
low back.  The veteran could move his neck and low back but 
only with intermittent pain upon routine activities.  It was 
her impression that the veteran's condition was not only 
chronic and permanent in nature, but also progressive.  She 
expected the veteran's condition to continue along a chronic 
course with recurrent periods of acute exacerbation directly 
proportional to the veteran's activity level.  Dr. Petrucci 
further commented as follows:

The MRI study reveals two damaged discs 
that are herniated.  Degeneration of a 
spinal disc is a permanent and 
progressive disorder.  Over time the disc 
will become thinner and the 
intervertebral foramina from where the 
spinal nerves emanate will become 
smaller, further compromising the nerve 
root.  There is always the possibility, 
as well, that the disc will further 
herniate.  At this time the degeneration 
and small herniations of these discs are 
enough to alter the biomechanical 
function of the spine which lends itself 
to chronic pain.

In respect to his neck and upper back 
there is no significant evidence of 
spinal disorder on plain film, however 
there are areas of palpable muscular 
fibrosis.  Musculature that is stretched 
or damaged beyond its normal capabilities 
may in time develop into a chronic 
muscular weakness.  During periods of 
acute pain, the patient will also 
experience spasms and loss of range of 
motion.  Further, the pattern of chronic 
exacerbation's [sic] and remissions are 
an indication of possible disc disease of 
the cervical spine similar to the damage 
found at the lumbar area.

Considering the length of time [the 
veteran] has had this condition and the 
reoccurring need for medical intervention 
it is in my medical opinion that [the 
veteran's] chronic condition is 
progressive and permanent in nature and I 
expect little significant improvement.  

During the hearing, the veteran also submitted a January 1997 
letter from Roy J. Cobb, M.D., which detailed the January 
1997 MRI results summarized in Dr. Petrucci's letter.  

By a February 1997 rating decision, the RO decreased the 
rating for lumbosacral strain to 20 percent, effective May 1, 
1997.  By the same rating decision, the RO also decreased the 
rating for cervical strain to 20 percent, effective from May 
1, 1997.

The veteran underwent a spine examination for VA purposes in 
April 1998.  The veteran reported that he was now working as 
a sales representative for a utilities company.  The veteran 
reported that he obtained relief from his back pain with a 
change of position or a walk.  He reported occasional spasms 
of the lumbosacral spine.  He denied any thigh weakness or 
loss of control of bowel or bladder function.  The veteran 
said that Advil helped to relieve discomfort when it 
occurred.  He also reported minor discomfort in his neck on 
occasion.  This was again relieved by nonsteroidal medication 
when it occurred.  

Upon examination, the veteran had full range of motion of the 
cervical spine.  There was no spinous process tenderness nor 
any paraspinal muscle tenderness or spasms.  The veteran's 
forward flexion of his lumbosacral spine was nil during the 
examination; however, he was noted to flex to approximately 
70 degrees without any discomfort when he was unaware of 
being observed.  The veteran's straight leg raising was 
negative at 90 degrees bilaterally.  Deep tendon reflexes 
were 2+, biceps and triceps bilaterally.  The ankle and 
patella reflexes were also 2+ bilaterally.  The veteran's 
sensation was intact and within normal limits in all 
extremities.  The strength was 5/5 in biceps, triceps, 
quadriceps and hamstring muscles bilaterally.  X-rays of the 
cervical spine and the lumbosacral spine were within normal 
limits.   

The veteran testified at a Travel Board hearing in October 
1998.  The veteran testified that he was no longer seeking 
treatment from Dr. Petrucci because he had lost his job and 
insurance.  He was hoping to go back into treatment as soon 
as he could obtain the necessary insurance.  The veteran 
testified that when he was in a standing position, he 
experienced sharp pains going left and right across his lower 
back.  He also felt sharp pains going down his right leg, to 
above the knee.  The pain would begin to be felt after 20 to 
30 minutes of standing.  The veteran indicated that he was 
currently working in sales and marketing, which required 
standing.  He could not walk as long as he used to and would 
have to take more breaks.  His lower back would tighten up 
and the pain would increase.  The veteran could walk for 
approximately 10 to 15 minutes before feeling any pain.  When 
he felt the pain he would sit and rub his lower back.  The 
condition had always worsened.  The veteran took 
approximately eight tablets of buffered aspirin for his 
condition.  

The veteran also testified that he had trouble sleeping 
because of his back condition.  His right leg would become 
numb on the side of his upper right thigh.  While lying on 
his back, he would have to put a pillow underneath his leg.  
He would eventually have to shift and put the pillow between 
his knees.  Sometimes if he had trouble sleeping, he would 
feel more tired the next day.  The condition would sometimes 
interrupt the veteran's sleep.  The veteran testified that he 
had two kinds of back pains: one went from left to right, 
while the other was a radiation when he was on his back for a 
long time.  The radiation began in the small of his back near 
his belt line and radiated to either side toward the front.  

The veteran recounted one instance in which he had to run 
after his dog, during which time he felt a sharper pain going 
left to right approximately an inch and a half or two inches 
above the belt line.  If he were to stand up or walk for a 
long time, the pain would come down his right leg, to a level 
just above his knee in the back.  The veteran did not have 
this radiation to his left leg.  

Concerning his cervical spine, the veteran demonstrated how 
he was unable to bend his head sideways to the right, whereas 
to the left he was able to have more motion.  When trying to 
bend his neck to the right, the veteran would feel total 
stiffness and pain in the bottom just behind the collar.  The 
veteran suggested that the VA examiners were only taking a 
"snapshot" of his condition and were unable to see how his 
disability was manifested throughout the year.  The veteran 
stated that when his pain flared up, he would have to sit and 
massage the area, and sometimes he would need to apply ice.  
While this was easy to do at home, it was more difficult to 
do at work.   

II.  Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 requires 
that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be applied.
 
The requirements for evaluation of the complete medical 
history of the claimant's conditions operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.
 
Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

The veteran's service-connected lumbosacral strain is rated 
under the provisions of 38 C.F.R. Part 4 Diagnostic Code 
5295.  Under this code, a 20 percent rating may be assigned 
for muscle spasm on extreme forward bending, loss of lateral 
spine motion.  A 40 percent rating may be assigned where 
there is listing of whole spine to opposite side; positive 
Goldthwaite's sign, loss of lateral motion, osteoarthritic 
changes, narrowing or irregularity of a joint space, muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position or abnormal mobility 
on forced motion.  A 40 percent disability rating is the 
maximum allowable under this Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998). 

The veteran's lumbosacral strain has also been rated under 
the provisions of 38 C.F.R. Part 4 Diagnostic Code 5293, 
intervertebral disc syndrome.  Under this code, severe; 
recurring attacks, with intermittent relief is assigned a 40 
percent evaluation.  When pronounced; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, a 60 
percent rating may be assigned.  This is the highest rating 
under this code.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998). 

The veteran's service-connected cervical strain has been 
evaluated under Diagnostic Code 5290.  The schedular criteria 
for DC 5290 contemplate a 10 percent disability rating for 
slight limitation of motion.  A 20 percent rating is 
warranted for moderate limitation of motion.  A 30 percent 
rating is warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (1998).

In considering the propriety of a reduction, consideration 
must be given to 38 C.F.R. § 3.344(a), which provides in 
pertinent part with respect to rating reductions:
 
Ratings on account of diseases subject to 
temporary or episodic improvement . . . 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated. . . . 
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life.

38 C.F.R. § 3.344(a) (1998).

The Board further observes that the provisions of 38 C.F.R. § 
3.344(c) limit the application of 38 C.F.R. § 3.344(a).  That 
regulation provides, in pertinent part, that:
 
The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.
 
38 C.F.R. § 3.344(c) (1998). 

In the instant case, the veteran's rating evaluation of 40 
percent for the low back disability and 30 percent for the 
cervical spine disability had been in effect for less than 
five years, at the time they were reduced by the February 
1997 rating decision.  Thus, the more stringent scrutiny of 
38 C.F.R. § 3.344(a) is inapplicable, and the standard is 
whether the evidence demonstrates improvement in the 
disability.

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and allow 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e) 
(1998).
 
The RO in this case has complied with the procedural steps 
required of it.  In September 1996, the RO provided notice to 
the veteran that he had 60 days to submit evidence 
challenging the proposed rating reductions.  The veteran 
subsequently testified at a local hearing and also submitted 
private medical records.  In February 1997, the RO issued a 
rating decision reducing the veteran's service- connected 
ratings.  The RO has clearly complied with the procedural 
requirement imposed upon it before reducing the veteran's 
evaluation.

However, compliance with proper procedures is not solely 
determinative of the issue of whether the reduction in rating 
was proper.  In order to sustain the reduction in rating, it 
must appear by a preponderance of the evidence that the 
rating reduction is warranted.  Brown v. Brown, 5 Vet.App. 
413, 421 (1993).  In so deciding, consideration must be given 
to Hayes v. Brown, 9 Vet.App. 67 (1996), wherein the court 
held that when the VA reduces the appellant's rating without 
observing applicable laws and regulations, the rating is void 
ab initio and the Court will set aside the decision as not in 
accordance with the law.

The Board finds that the preponderance of the evidence does 
not support the reduction in rating for either disability.  
As noted above, if the VA reduces a rating, it must observe 
applicable laws and regulations.  In this case, it does not 
appear that the RO considered functional loss under 38 C.F.R. 
§§ 4.40 and 4.45.  Prior to the rating reduction, the VA 
examiners did not translate any functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint into objective findings such that consideration could 
be given to the veteran's functional loss under 38 C.F.R. 
§§ 4.40 and 4.45.  The examinations were therefore inadequate 
for rating purposes under 38 C.F.R. § 4.2.  As such, the 
preponderance of the evidence did not support either 
reduction in rating.


ORDER
 
Restoration of the 40 percent service connected disability 
rating previously assigned under diagnostic code 5293 for 
lumbosacral strain is granted, subject to the applicable 
criteria governing the award of monetary benefits. 

Restoration of the 30 percent service connected disability 
rating previously assigned 

under diagnostic code 5290 for cervical strain is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

